Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00113-CV

                                     Diron Shay HOLT,
                                         Appellant

                                              v.

                                     Jenny Lissa HALE,
                                          Appellee

                   From the County Court at Law, Val Verde County, Texas
                                 Trial Court No. 3112CCL
                       Honorable Sergio J. Gonzalez, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the opinion of the trial court is
AFFIRMED.

       We ORDER that appellee Jenny Lissa Hale recover her costs of this appeal from appellant
Diron Shay Holt.

       SIGNED November 12, 2014.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice